NO. 12-03-00193-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

RAY MARTINEZ,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM

	Appellant pleaded guilty to the offense of felony driving while intoxicated.  The trial court
assessed punishment at imprisonment for ten years and a five thousand dollar fine.  We have
received the trial court's certification showing that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(c)(3)(B).  Accordingly, the appeal is dismissed for want of jurisdiction.
	Opinion delivered June 30, 2003.
	Panel consisted of Worthen, C.J. and Griffith, J.







(DO NOT PUBLISH)